UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended: June 30, or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to FTS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 000-24829 84-1416864 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 300 State Street East, Suite 226, Oldsmar, Florida 34677 (Address of Principal Executive Offices) (Zip Code) (813) 749- 8805 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smallerreporting company) o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of June 30, 2008, 497,651,535 of the issuer’s common stock, $0.001 par value, were outstanding. FTS GROUP, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 3 Item 4T. Controls and Procedures 3 PART II. OTHER INFORMATION Item 1. Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. DefaultsUpon Senior Securities 4 Item 4. Submission of Matters to a Voteof Security Holders 4 Item 5. Other Information 4 Item 6. Exhibits 4 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Financial Statements Page Balance Sheets – June 30, 2008 (unaudited) and December 31, 2007 (audited) F-1 Statements of Operations - Three and Six months ended June 30, 2008 (unaudited)and 2007 (unaudited) F-2 Statements of Cash Flows– Three and Six months ended June 30, 2008 (unaudited)and 2007 (unaudited) F-3 Notes to Condensed Consolidated Financial Statements F-4 1 Table of Contents FTS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2007 Assets 2008 2007 Current assets: Cash and cash equivalents $ 5,638 $ 21,713 Accounts receivable 84,032 71,987 Inventories 418,996 285,168 Prepaid expenses and current assets 120,771 172,767 Total current assets 629,437 551,635 Property and equipment, net of accumulated depreciation 49,052 121,986 Domain Portfolio 1,542,390 238,156 Unamortized discount on convertible debt 213,613 192,991 Goodwill 5,177,696 5,177,696 Deposits 6,386 6,386 Total assets $ 7,618,574 $ 6,288,850 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 1,030,099 $ 802,238 Capital lease obligation-current portion 21,420 - Notes payable 2,885,277 1,601,000 Officernote payable 493,752 4,000 Related party notes payable 75,000 75,000 Related party convertible debt 1,446,213 2,079,822 Fair value of derivative liabilities 227,070 115,049 Total current liabilities 6,178,831 4,677,109 Capital lease obligation 80,281 - Settlement reserve 160,000 - Total liabilities 6,419,112 4,677,109 Commitments and contingencies Noncontrolling Interest 159,368 - Stockholders' equity: 10% Convertible preferred stock, Series A, $0.01 par value: 150,000 sharesauthorized; 0 shares issued and outstanding - - Preferred stock, $0.01 par value, 4,850,000 undesignated shares authorized, none issued - - Convertible preferred stock, Series B, $0.01 par value: 1,000,000 Shares authorized, issued and outstanding at December 31, 2007 10,000 10,000 Common stock, $.001 par value. Authorized 855,000,000 shares: 174,205,601 shares issued and outstanding at December 31, 2007, 497,651,535 shares issued and outstanding at June30, 2008. 497,652 174,206 Deferred stockcompensation (5,000 ) (10,000 ) Additional paid-incapital 13,252,294 12,745,977 Accumulated deficit (12,714,852 ) (11,308,442 ) Total stockholders' equity 1,040,094 1,611,741 Total liabilities and stockholders' equity $ 7,618,574 $ 6,288,850 See accompanying notes to consolidated financial statements. F-1 Table of Contents FTS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2008AND 2007 Three Months Ended June 30, Six Months ended June 30 2008 2007 2008 2007 Revenues $ 1,233,951 $ 1,765,673 $ 2,799,206 $ 3,567,093 Cost of goods sold 418,888 719,410 1,069,461 1,446,741 Gross profit 815,063 1,046,263 1,729,745 2,120,352 General and administrative expenses 1,791,546 981,270 2,918,882 2,062,954 Income (loss) from operations (976,483 ) 64,993 (1,189,137 ) 57,398 Other income (expense) Failed acquisition (536,136 ) - (536,136 ) - Change in fair value of derivative liabilities 171,620 9,681 240,203 69,935 Interestexpense (202,139 ) (75,196 ) (279,328 ) (244,720 ) Impairment of assets (47,500 ) - (47,500 ) - Gain (loss) on disposal of assets 116,572 - 133,444 - (497,583 ) (65,515 ) (489,317 ) (174,785 ) Income (loss) before minority interests (1,474,066 ) (522 ) (1,678,454 ) (117,387 ) Minority interests in subsidiaries earnings 272,051 - 272,051 - $ (1,202,015 ) $ (522 ) $ (1,406,403 ) $ (117,387 ) Per share information: Weighted average shares outstanding Basic 321,644,396 155,142,325 270,653,180 153,114,029 Diluted 321,644,396 155,142,325 270,653,180 153,114,029 Net loss per common shares: Basic $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) Diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) See accompanying notes to consolidated financial statements. F-2 Table of Contents FTS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2008AND 2007 2008 2007 Cash flows from operating activities: Netincome (loss) $ (1,406,403) $ (117,387) Adjustments to reconcile net income to net cash used in operating activities: Minority interests in net loss of consolidated subsidiary 159,368 - Depreciation and amortization 118,589 364,900 Common shares issued for services 79,900 - Amortization of debt discount 10,417 5,358 Amortization of deferred stock compensation 5,000 5,000 (Gain) loss on disposal of assets (15,280) - Change in fair value of derivative liabilities 112,021 (69,935) (Increase) decrease in operating assets: Accounts receivable (12,045) 52,137 Inventories (140,957) (20,464) Prepaid expenses 51,996 (95,820) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 282,340 133,257 Net cash used in operating activities (755,054) 257,046 Cash flows from investing activities: Investment in private entities - (35,874) Capital expenditures for property and equipment - (13,630) Proceeds from disposal of assets 66,000 - Purchase of domain names (86,683) - Net cash used in investing activities (20,683) (49,504) Cash flows from financing activities: Capital lease payments (5,352) - Proceeds from notes payable related parties 427,259 20,000 Proceeds from notes payable 451,169 - Repayments of notes payable-truck loans - (3,211) Repayments of notes payable to individuals (93,750) (162,500) Repayment of loans from related parties (46,588) (28,250) Net cash provided by financing activities 732,738 (173,961) Net decrease in cash (42,999) (66,419) 48,637 115,056 $ 5,638 $ 48,637 Cash at beginning of year Cash atend of year Supplemental schedule of cash flow information: Interest paid $ - $ 3,822 Supplemental disclosure of non-cash investing and financing activities: Stock issued in exchange for convertible debentures $ 633,609 $ 80,447 Stock issued as loan inducements $ - $ 245,283 Reassignment of note payable from Richard Miller to Funds $ - $ 1,000,000 See accompanying notes to consolidated financial statements. F-3 Table of Contents FTS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (1)Summaryof
